Citation Nr: 1328651	
Decision Date: 09/09/13    Archive Date: 09/17/13

DOCKET NO.  10-26 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Whether new and material evidence has been submitted to reopen the claim of service connection for left thigh numbness.


REPRESENTATION

Appellant represented by:	Jan Dils, Esq.


ATTORNEY FOR THE BOARD

J. Castillo, Associate Counsel
 







INTRODUCTION

The Veteran served on active duty from August 1976 to March 1978.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a March 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).
 
The reopened claim for service connection is REMANDED to the RO.



FINDING OF FACT

The additional evidence presented since the rating decision in March 2009, denying the application to reopen the claim of service connection for left thigh numbness, relates to an unestablished fact necessary to substantiate the claim for service connection.


CONCLUSION OF LAW

The criteria for reopening the previously denied claim of service connection for left thigh numbness have been met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim. 



As the claim is reopened, VCAA compliance need not be further addressed. 


REASONS AND BASES FOR FINDING AND CONCLUSION

Claim to Reopen 

Legal Principles

The reopening of a claim of service connection which has been previously and finally disallowed requires that new and material evidence be presented since the last final disallowance of the claim.  38 U.S.C.A. § 5108. 

Whether or not the RO reopened a claim is not dispositive, as it is the Board's jurisdictional responsibility to consider whether it is proper for a claim to be reopened.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

As the Veteran's current claim to reopen was received in 2008, after the regulatory definition of new and material was last amended in August 2001, the current regulatory definition of new and material evidence applies.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  

New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).




For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The presumption of credibility is rebuttable when the evidentiary assertion is inherently incredible or when the fact asserted is beyond the competence of the person making the assertion.  King v. Brown, 5 Vet. App. 19, 21 (1993).

In determining whether the evidence is new and material, the specified basis for the last final disallowance must be considered.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).
Analysis

In the rating decision in November 2006, the RO denied service connection for left thigh numbness because the evidence of record failed to show that such a disability had been clinically diagnosed.  At that time, the evidence of record consisted of service treatment records; the Veteran's statements; and reports from the following private physicians: Dr. Pannulo, dated in March 2003; Dr. Roseblum, dated in October 2004; Dr. Duck, dated in October 2002; and Dr. Rice March 2006.

After the Veteran was notified of the decision and of the right to appeal the rating decision, he did not appeal, and no new and material evidence pertinent to claim was received by VA within one year from the date that the RO mailed notice of the determination to the Veteran.  By operation of law, the RO's November 2006 rating decision became final based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104, 3.156(b). 

In July 2008, the Veteran filed the current application to reopen the claim of service connection for left thigh numbness.  In a rating decision in March 2009, the RO denied service connection, finding that new and material evidence had not been presented.  




The RO considered a September 2008 VA joint examination and private medical records from Dr. Gabel, dated from September 1984 to November 1987.  The September 2008 VA examination report did not diagnose the Veteran's left thigh numbness or render an opinion as to whether left thigh numbness was related to service and Dr. Gabel's records were illegible.

In order that the evidence submitted after the last, final denial may be considered new and material, the evidence must relate to the basis for the prior denial of the claim.  The claim was previously denied because the evidence of record failed to show that the Veteran had a current disability.

The additional evidence presented included a statement in January 2010 from Dr. Rice, who expressed the opinion that the origin of the Veteran's problem appeared to have arisen during service, and report of VA examination in May 2010 in which the VA examiner expressed the opinion that the left thigh condition was less likely as not due to service and that the left thigh condition was most likely associated with non-service connected lumbar spinal stenosis.
Of the additional evidence, the VA examiner's opinion that the left thigh numbness was associated with a clinical diagnosis relates to an unestablished fact necessary to substantiate the claim, namely, evidence of a current diagnosis, and as the lack of such evidence was the basis for the previous denial of the claim, this evidence is new and material under 38 C.F.R. § 3.156.

For this reason, the claim of service connection for left thigh numbness is reopened.

As the left thigh numbness is associated with the Veteran's back condition, which was denied in a rating decision in December 1978 rating decision, the Board cannot decide the merits of the claim for left thigh numbness until the back is revisited on the basis of new and material evidence.

(The Order follows on the next page.).



ORDER

As new and material evidence has been presented, the claim of service connection for left thigh numbness is reopened and to this extent only the appeal is granted.


REMAND

The reopened claim raises the question of service connection for a back strain, previously denied in a rating decision in December 1978. 

As the left thigh condition cannot be decided without revisiting the claim of service connection for a back strain disability on the basis of new and material evidence, the case is REMANDED for the following action:

1.  Furnish the Veteran content-complying VCAA notice in accordance with Kent v. Nicholson, 20 Vet. App. 1 (2006), on the claim of service connection for back strain.  

2.  Then adjudicate the claim of whether new and material evidence has been presented to reopen the claim of service connection for back strain.  If the claim is denied and the Veteran perfects an appeal of the claim return the case to the Board.  

3.  Whether the claim of whether new and material evidence has been presented to reopen the claim of service connection for back strain is perfected or not, 
adjudicate the reopened claim of service connection for left thigh numbness on the merits, considering all the evidence of record.  




If the claim is denied, furnish the Veteran and his attorney a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The matter must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112.



______________________________________________
George E. Guido Jr. 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


